Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward S. Feldman appeals the district court’s order granting judgment on the pleadings to Penn Mortgage Company, Inc., in Connecticut General Life Insurance Company’s interpleader action and dismissing his counterclaims and cross-claims for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Conn. Gen. Life Ins. Co. v. Feldman, No. 1:14-cv-03670-WMN, 2015 WL 4064711 (D.Md. July 1, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.